COURT OF APPEALS FOR THE
                          FIRST DISTRICT OF TEXAS AT HOUSTON

                                           ORDER

Appellate case name:     Texas Construction Specialists, L.L.C. v. Stacy Gray, Mark
                         Humphreys, Jason Lentz and Robert Weinstein

Appellate case number:   01-19-00598-CV

Trial court case number: 16-CV-1259-A

Trial court:             405th District Court of Galveston County

       Appellant, Texas Construction Specialists, L.L.C., has filed a motion for
substitution of Timothy A. Hootman as counsel on appeal and discharge of Ronald M.
Hall as attorney of record for appellee. The motion is granted. See TEX. R. APP. P.
6.5(b), (d).
       The Clerk of this Court is directed to note the withdrawal of Ronald M. Hall as
counsel for appellant, and the appearance of Timothy A. Hootman as lead counsel for
appellant on the docket of this Court. See TEX. R. APP. P. 6.1.
       It is so ORDERED.

Judge’s signature:_______/s/ Russell Lloyd_______________
                        Acting individually


Date: ___December 5, 2019_________